 

 

 

 

 

 

EXHIBIT 10.2

Offer Letter to Mr. Hurwitz

 

August 23, 2010

 

 

Mr. Harold (Hal) Hurwitz

21 Lexington
Irvine, CA  92620

 

 

Dear Hal:

 

On behalf of Pro-Dex, Inc., I am pleased to extend our offer of employment to
you for the position of Vice President and Chief Financial Officer under the
terms and conditions described in this letter.

 

Date of Hire

Your employment with Pro-Dex, Inc. will begin on a date to be mutually
determined, but no later than September 30, 2010.  Should your start date occur
later than September 15, 2010, we will enter a consulting arrangement with you
at the same base salary from September 15th through your start date, but no
later than September 30th.

 

Base Compensation

Your rate of pay will be $7,115.38, payable bi-weekly on every other Thursday,
for an annual compensation of $185,000.  This is a full-time, exempt position.

 

Bonus Compensation

You, will be eligible to participate in the Annual Incentive Plan which is the
company’s executive performance bonus program..  Your initial target bonus award
under this plan will be 25% of your base salary.  Your actual incentive under
this plan is dependent upon achievement of the Company operating income targets
and your individual goals and the terms of the plan. Upon its implementation,
you will also be eligible to participate in the Company’s Long Term Incentive
Plan with a target award that has not yet been determined.  You will not be
eligible to participate in the company wide bonus plan.

 

Equity Grants

You will be eligible to participate in any program of stock option or other
equity grants which the Company may from time to time provide key employees. 
Such grants are made under the terms and provisions of the First Amended and
Restated 2004 Stock Option Plan in varying amounts to individual participants
based upon their perceived impact upon the long term success of the Company and
are made at the sole and absolute discretion of the Board, generally at the
first Board meeting following the filing of the Company’s Form 10-K for the
previous fiscal year.   Subject to the foregoing, your initial grant under this
program will be 20,000 options to purchase the Company’s common shares at the
average of the high and low prices for the Company’s shares on the grant date
and which will vest ratably over the 36 month period following the grant date.  
The options will have a term of ten years from the grant date and to the maximum
extent permissible under the relevant Internal Revenue Service regulations, will
be made as Incentive Stock Options. 

 

Associate Benefits

You will be eligible for health benefits the first of the month following one
(1) month of full-time active employment.  Assuming a September 18th start date,
you will become eligible to participate in health benefit programs starting
November 1, 2010.  These benefits include health, dental, vision, and life
insurance.  Optional benefits include supplemental insurance products, flexible
medical and dependent care savings plans, and health savings accounts.

 

 

 

--------------------------------------------------------------------------------

 


 

 

 

In addition, associates may enroll in the Company’s 401(k) program quarterly,
beginning January 1, April 1, July 1 and October 1.  Following the completion of
six months of employment, Pro-Dex matches associate 401(k) contributions at a
rate of $0.25 per dollar up to a total employee contribution of 5% of an
associate’s base salary.  Further details of such benefits will be explained in
your Orientation Meeting on your first day of employment. 

 

You should note that, if you were previously covered for medical insurance and
you obtain a certificate of insurance from your previous employer, HIPAA
regulations prohibit restrictions of pre-existing conditions when you enroll
with a new employer provided that you attach a copy of the certificate to your
enrollment form.

 

You will receive Paid Time Off (PTO) in accordance with the plan applicable to
other senior executives in the company.

 

Reporting Relationship

This position is based in Irvine, California and reports to the Chief Executive
Officer.

 

Employment Relationship

Your employment will be “at-will.”  This means that you or Pro-Dex, Inc. may
decide to change the status of your employment or terminate the employment
relationship at any time, for any reason or no reason, with or without cause or
prior notice.  Your “at-will” employment relationship may not be changed except
in writing signed by the CEO of Pro-Dex, Inc. with the approval of the Board of
Directors.

 

Employment Contingency

This offer of employment and/or your employment by Pro-Dex, Inc. is contingent
upon the fulfillment of items listed in Exhibit A.

 

Agreements with Prior Employers

By your signature below, you represent to us that, as of such signature date,
you are not bound by any proprietary or confidentiality agreements or covenants
with any prior employers, customers, clients, etc. that would have a bearing on
or create a conflict of interest with the position you are being offered with
our Company.

 

 

* * * * * * * * * * * * * * *

 

Hal, I want you to know how excited I am to have you join the Pro-Dex team.  I
am confident that we will enjoy a mutually rewarding relationship.  If you have
any questions, please let me know.

 

If the terms of this letter are agreeable to you, please sign in the space
provided below indicating your understanding of and agreement to the provisions
of this offer of employment and return it to me as soon as possible.

 

 

 

-2-

 

--------------------------------------------------------------------------------

 


 

 

Sincerely,

 

 

 

Mark P. Murphy

Chief Executive Officer

 

 

I have read the above terms of this offer of employment and I accept and agree
to them.

 

 

/s/ Harold (Hal) Hurwitz                  ________________

Harold (Hal) Hurwitz                                  Date

 

 

Enclosures

 

 

 

 

 

 

 

 

 

 

 

 

 

-3-

--------------------------------------------------------------------------------

 

 